 WILLIS SHAW FROZEN FOOD EXPRESS487Willis Shaw Frozen Food Express, Inc.andGeneralDrivers and Helpers, Local Union No. 823, affili-ated withInternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca, Petitioner. Case 26-RC-3120October 30, 1968DECISION ON REVIEWBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn April 11, 1968, the Regional Director forRegion 26 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate a unit of all over-the-road drivers andloaders employed at the Employer's Elm Springs,Arkansas,operation,excluding,interalia,headdriversThereafter, in accordancewithSection102.67 of the National Labor Relations Board Rulesand Regulations, the Petitioner filed with the Nation-alLabor Relations Board a timely request for reviewof the Regional Director's Decision on the groundthat he erred in concluding that the head drivers weresupervisors as defined in the Act. By telegraphic orderdated May 23, 1968, the Board granted the requestfor review and stayed the election pending decisionon review Thereafter, the Petitioner filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, includingthe briefs, and makes the following findings-The Petitioner contends that the record does notsupport the Regional Director's finding that headdrivers are supervisors as defined in the Act. We findmerit in this contention.The Employer, an ICC certified carrier of frozencommodities, is headquartered at Elm Springs, Arkan-sas. It has about 1 10 tractors and refrigerated trailers.About 80 of the trucks are used for coast-to-coasthauls and are driven by two-man teams. About 30,generally the older trucks, are used on short hauls andare driven by single operators.The long hauls are of 12 to 23 day's duration. TheEmployer designates one of the men on the two-manteams as head driver or first driver, the other asassistant or second driver. The head driver, in additionto dividing the driving time with his assistant, has theresponsibility for picking up the trip instructionsfrom the dispatcher, contacting his assistant, gettingthe truck loaded, checking temperature of the load toensure against spoilage in transit, arranging a depar-ture time, and on arrival at the destination, gettingthe truck unloaded and calling in for the nextdispatch. He is given enough money in $100 checks tocover trip expenses, including the cost of unloadingthe truck, and is responsible for making disburse-ments as needed. In practice, he gives his assistantenough money to cover expenses which are likely toarise while he is operating the truck At the end of thetrip, the head driver returns to the Employer theunused portion of the trip money. Each driveroperates the truck in conformity with ICC rules andregulations and maintains the ICC log book while ondriving duty. At the destination, the driver then onduty has the option of unloading the truck for thegoing rate at that location or hiring a "lumper" tounload in his place.All drivers are under the supervision of the directorof operations and the dispatcher on duty.' There is aprogression from second driver to single operator orhead driver. The starting rate for second drivers is 3cents per mile (whether he or the first driver is at thewheel) and he receives an automatic increase of 1/4cents at 6-month intervals until he reaches the toprate of 31/a cents per mile.' The head driver's startingrate is 3 3/4 cents per mile and he receives automaticannual increments of 1/4 cents until he reaches his toprate of 41/4 cents per mile. The single operators receive6 cents per mile for trips of more than 700 miles, and71/2 cents per mile for trips of 700 miles or less. Alldrivers receive a $6 per day subsistence allowance.First drivers receive greater vacation benefits thansecond drivers.A hospital plan, at the drivers'expense, is available to all drivers.Through the years the Employer has had to hireadditionaldrivers tomeet its expanding businessneeds. Hiring is done by the director of operations.About 30-35 percent of new hires are walk-inapplicants; the rest are recommended by head drivers,usually in recruitment of their own assistants. TheEmployer solicits its head drivers to recruit their ownassistants and, indeed, follows the policy of permit-ting its head drivers to select an assistant from thoseavailable on the basis of compatibility.' The onlyapparent requirements for employment as a driver are1The parties agreed to exclude dispatchers as supervisors3Likewise,if the Employer acquires a new truck and has need of a2Hisfirstincreasemay be accelerated if the head driver sonew team to operate it, a head driver has on occasion recommended hisrecommends The basis for his decision is not clearly stated in theassistant for promotion to head driver on the basis of his ability to getrecordHowever,it appears to be related to the head driver's decision,along with others and his willingness to assume responsibilitiesas discussed below, as to whether the man is compatible and will bekept as his assistant.173 NLRB No. 77 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossession of the necessary operator's permit and anICC physical examination certificate. Those appli-cants whose medical certificate has expired are given aphysical examination at the Employer's expense. Thedrivers also complete a formal employment applica-tion form, sometimes after they have begun theiremployment. If a head driver concludes that hisassistantisincompatible,under the Employer'spolicy, he is reassigned to another head driver or, ifhisdriving competence is established, he may beassigned as a single operator for short hauls.' If itbecomes evident to a head driver after teaming with anew assistant that he does not meet the ICC standardsfor safe driving, the head driver may terminate him orrecommend that he be terminated.' For example, ahead driver has recommended termination of anassistantwho was unable to read and understand roadsigns or instructions. Two occasions were cited whenhead drivers had to terminate their assistants while ontripsbecause of drunkenness. It appears, however,that actions taken by head drivers affecting the statusof their assistants are subject to the approval of thedirector of operations. In most instances when prob-lems have arisen on trips, the director of operations orthe dispatcher is called by phone either by the headdriver or the assistant driver.Despite the fact that there is a progression fromassistant to head driver, based in part on length ofservice with the Employer, the record indicates thatmany of the second drivers are equal in driving skill tothe head drivers. Furthermore, although, as stated,thehead driver is primarily responsible for theequipment and load, the assistant shares much of thisresponsibility, as evidenced by the fact that the teamdivides the driving time and the responsibilitiesincident thereto, and that the assistant must beprepared to be in full charge in case the driverbecomes incapacitated.'Upon the foregoing, we conclude that the partplayedby head drivers in the recruitment andselection of their ownassistantsdoes not constitute4 Also, if an assistant institutes a complaint about his assignment toa particular head driver, the director of operations discusses the matterwiththe head driver in question and a reassignment may result5Also, if ahead driver became ill and unable to continue his drivingduties, the assistant would so inform the dispatcher and presumablywould takeover thehead driver's responsibilities6We note that,from time to time,the assistantsmay, if they wish,make a short haul as a single operator,and at such times they assume allresponsibilities for the equipment and load7 See ScottPaper Company,171NLRB No117, andGreatNorthern Paper Company,171 NLRB No 120authority, in the interest of the Employer, to hire ortransfer employees or to recommend the same. We arepersuaded that the role they play in such matters is,under the Employer's policy, principally in their owninterest to ensure a harmonious relationship betweenthemselves and their assistants during the lengthyperiods when they will be alone on the truck andaway from their homes and friends.7 Nor do webelieve that the actions of head drivers in recommend-ing acceleration of an automatic rate increase for theirassistantsor in occasionally recommending theirassistants for head driver positions as they becomeavailable, involve the degree of independent judgmentnecessary to constitute indicia of supervisory author-itywithin the Act's definition. To the contrary, wefind that such recommendations are rather in thenatureof factual assessments of their assistants'readiness for the next step in the normal progressionof the Employer's drivers. We further find that theinstances shown in which head drivers, with theapproval of the Employer, have terminated theirassistants, confined as they are to serious infractionsof safety rules, such as drunkenness rendering theassistants incapable of continuing their driving duties,do not establish more than a sporadic exercise ofauthority to discharge. Finally, the responsibilitiesgiven to the head drivers, in our opinion, cast them inthe role of leadmen for the two-man driver teamsand do not involve responsible direction of theassistants.' In the circumstances, including the factthat each has but one assistant who shares the drivingfunction with him, we conclude that the head driversare not supervisors as defined in the Act. Therefore,contrary to the Regional Director's finding, we shallinclude them in the unit.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein, except that the eligibility payrollperiod therefor shall be that immediately precedingthe date below.'8 SeeAtlantaCoca-ColaBottlingCompany,83 NLRB 187,WellsDairies Cooperative,109 NLRB1450,Southern IllinoisSand Co., Inc,137 NLRB 14909 A correctedelection eligibility list, containing the names andaddresses of all the eligible voters, must be filedwith theRegionalDirectorfor Region26 within7 days afterthe date of this Decision onReview. TheRegional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted bythe Regional Director except in extraordinary circumstances Failure tocomply withthis requirement shall be grounds for setting aside theelection whenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236